Honorable Joe Resweber       Opinion No. W-1415
County Attorney
Harris County                Re:   Legality of lease contract
Houston, Texas                     between Harris County and
                                   Houston Sports Association,
                                   Inc., together with proposed
Dear Mr. Resweber:                 supplemental contract.
         Your request for an opinion on the above subject
matter reads as follows:
              "On May 30, 1961,'in the captioned
        opinion, you approved the contract between
        the County of Harris and Houston Sports As-
        sociation, Inc., a copy of which has here-
        tofore been furnished.
              "Presently, a proposed supplement to
        this contract, together with certain allied
        agreements, are under consideration by the
        Commissioners Court of Harris County. This
        office has prepared the attached opinion on
        these instruments which are also enclosed.
        This opinion was limited as set forth there-
        in by the request of the Commissioners Court.
               "We hereby request that you review the
         original lease contract in connection wlth
         the attached instruments and render your opin-
         ion on the legality thereof. The Commissioners
         Court feels that there is a great urgency con-
         cerning this and therefore anything that can
         be done to expedite your opinion will be great-
         ly appreciated."
         In Attorney General's Opinion WW-1074 this office
upheld the validity of a lease contract entered into by and
between the County of Harris and Houston Sports Association,
Inc., stating:
               f1
                . . . it is our opinion that the
         construction of the stadium in question Is
         a proper park usage and Is within the author-
Honorable Joe Resweber, page 2     (WW-1415)


           ity of the Commissioners1 Court of Harris
           County, pursuant to the provisions of Articles
           608le and 607ge, Vernon's Civil Statutes."
           It was further held in Attorney General's Opinion
ww-1074:
                 "The contract in question does not
           seek to have the County become a subscriber
           to the capital stock of any private corpora-
           tion nor to make any appropriation or donation
           to any private corporation nor otherwise loan
           its credit. On the contrary, the County of
           Harris is receiving a valuable consideration
           from the Houston Sports Association and the
           Houston Sports Association is obligated to
           carry out the public purpose heretofore stated.
           It Is, therefore, our opinion that the contract
           in question does not violate the provisions of
           Section 3 of Article XI of the Constitution of
           Texas."
         An examination of the instruments attached to your
request reveals that these instruments will in nowise
change the purpose of the original contract as outlined
above, nor lend the credit of the County to any private
corporation. You are therefore advised that we agree with
you that the CommissionersI Court of Harris County is
authorized to enter into such agreements. For a discussion
of authorities on this question see Attorney General's
Opinion ~~-1074 (1961).



                            SUMMARY

                       The Commissioners' Court of
           Harris County Is authorized to enter into
           the proposed supplement to Lease and Es-
           crow Agreement relating to the lease con-
           tract executed by the County of Harris
           and the Houston Sports Association, Inc.,
Honorable Joe Resweber, page 3.     (w-1415)



           the validity of which was sustained in
           Attorney General's Opinion WW-1074.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas




JR:ms:zt


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Cecil Rotsch
Henry Braswell
Pat Bailey
REVIJUED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore